The Honorable Dean Elliot State Representative 136 Apple Blossom Loop Maumelle, Arkansas 72113-6031
Dear Representative Elliot:
This is in response to your request, on behalf of a constituent, for an opinion on two questions about A.C.A. § 14-92-240 (Supp. 1997), regarding suburban improvement districts. Your two questions are as follows:
  1. For the purpose of requesting an election as detailed in section (b)(1) of the above mentioned statute, does a municipality, which owns property within the Suburban Improvement District, have the ability to request an election on the question of changing the method of selecting the board of commissioners of the district?
  2. Does this statute apply to SIDs in existence prior to March 16, 1981? If so, is this in conflict with State Statute 14-92-209?
In my opinion these questions have been adequately addressed in an opinion of my predecessor. See Op. Att'y Gen. 95-348. I have enclosed a copy of that opinion for your review and for the benefit of your constituent. I have found no substantive legislative or judicial changes in the law subsequent to the issuance of this opinion, and I concur with the views expressed therein.
Sincerely,
MARK PRYOR Attorney General